DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 15-16, 18-29 and 33-34 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 12/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim, and which finds support in the original disclosure. Specifically, the restriction requirement of 12/15/2021 is partially withdrawn.  Claim 29, directed to a method embodiment, and dependent upon claim 1, is no longer withdrawn from consideration because the claim requires all the limitations of that allowable claim. However, claim 30, directed to “electrically connecting one or more component electrodes as the component is printed” remains withdrawn from consideration because it does not find support in the original disclosure.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Schmitt on 09/01/2022.
The application has been amended as follows: 
Claim 29 is rejoined and allowed.
Claim 30 is cancelled.
Allowable Subject Matter
Claims 1-3, 15-16, 18-29 and 33-34 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art has been cited on the record previously and in the concurrently mailed PTO-892. Of those references, the most pertinent is to Bower (US 2015/0348926 A1), Prevatte et al. (US 2017/0048976 A1), Hu et al. (2014/0084240 A1) and Schwarz et al. (US 2019/0252350 A1). In light of the Applicant’s claim amendments, the Examiner agrees with the Applicant’s arguments regarding the most recent prior art rejection, which is no longer applicable for those reasons detailed by Applicant. Prevatte is of particular relevance to the most recently presented claims, however it does not appear to cure the deficiencies of Bower, Hu and Schwarz. Prevatte discloses a related method of transfer printing (figs. 5-6); however, it is clear that the post does not have any post electrode, and the component side is not placed only on the substrate post. Instead is id evident that the component (10) is placed above the post, but it does not make any contact thereupon and there is no electrical connection formed between a substrate post electrode and a substrate electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729